Name: COMMISSION REGULATION (EC) No 651/95 of 27 March 1995 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: means of agricultural production;  trade policy;  animal product
 Date Published: nan

 28 . 3 . 95 TEN Official Journal of the European Communities No L 68/19 COMMISSION REGULATION (EC) No 651/95 of 27 March 1995 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by the Act of Acession of Austria, Finland and Sweden, and in particular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EC) No 176/95 (2), as amended by Regulation (EC) No 401 /95 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EC) No 176/95 to the quota ­ HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 3 April 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 March 1995. For the Commission Frsnz FISCHLER Member of the Commission (') OJ No L 289, 7. 10. 1989, p. 1 . (2) OJ No L 24, 1 . 2. 1 995, p. 46. 0 OJ No L 44, 28 . 2. 1995, p. 1 . No L 68/20 lENl Official Journal of the European Communities 28 . 3. 95 ANNEX to the Commission Regulation of 27 March 1995 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (4) (ECU/100 kg) Week No 14 Week No 15 Week No 16 Week No 17 CN code from 3 to from 10 to from 17 to from 24 to 9 April 1995 16 April 1995 23 April 1995 30 April 1995 0104 10 30 0 83,682 82,643 81,163 80,063 0104 10 80 C) 83,682 82,643 81,163 80,063 0104 20 90 (') 83,682 82,643 81,163 80,063 0204 10 00 (2) 178,047 175,837 172,687 170,347 0204 21 00 (2) 178,047 175,837 172,687 170,347 0204 22 10 0 124,633 123,086 120,881 119,243 0204 22 30 (2) 195,852 193,421 189,956 187,382 0204 22 50 (2) 231,461 228,588 224,493 221,451 0204 22 90 (2) 231,461 228,588 224,493 221,451 0204 23 00 (2) 324,046 320,023 314,290 310,032 0204 50 1 1 (2) 178,047 175,837 172,687 170,347 0204 50 13 (2) 124,633 123,086 120,881 119,243 0204 50 15 (2) 195,852 193,421 189,956 187,382 0204 50 19 (2) 231,461 228,588 224,493 221,451 0204 50 31 (2) 231,461 228,588 224,493 221,451 0204 50 39 (2) 324,046 320,023 314,290 310,032 0210 90 1 1 (3) 231,461 228,588 224,493 221,451 0210 90 19 (3) 324,046 320,023 314,290 310,032 (') The levy applicable is limited in the conditions laid down by Council Regulations (EEC) No 3643/85, (EEC) No 715/90 and (EG) No 3234/94 and Commission Regulations (EEC) No 19/82 and (EC) No 3242/94. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EC) No 3234/94 and Commission Regulations (EEC) No 19/82 and (EC) No 3242/94. (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82. (4) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91/482/EEC.